Citation Nr: 1521923	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder and adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1970 until July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in May 2012.  A transcript of the hearing is of record.

The issue on appeal was previously remanded by the Board in August 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's psychiatric disorders.  This was accomplished, and the claim was readjudicated in a September 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Subsequent to the issuance of the September 2013 Supplemental Statement of the Case, the Veteran submitted additional evidence in August 2014, for which a waiver of initial RO consideration was provided.  See September 2013 waiver (stating that Veteran waived right to remand case back to AOJ for additional evidence received at a later time).  


FINDINGS OF FACT

1.  The Veteran was diagnosed with a personality disorder (emotionally unstable personality) during service, but did not sustain a superimposed injury on a personality disorder.

2.  A personality disorder is not a disability for VA compensation purposes.

3.  Currently diagnosed adjustment disorder with depressed mood was not incurred in and is not otherwise related to service. 

4.  Service connection for alcohol abuse or substance abuse on a direct basis is precluded by law.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a personality disorder and adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in July 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the May 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA psychiatric examinations in connection with his service connection claim in January 2011 and September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013 VA opinion and findings obtained in this case is adequate.  The September 2013 VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service symptoms and diagnosis, and provides a complete rationale for the opinions stated. 
The January 2011 VA examiner determined that a current diagnosis of a mental health condition not otherwise specified was not appropriate and thus not caused or related to the Veteran's service.  This opinion is of little probative value as the Board finds that the weight of the evidence supports a finding of a psychiatric disorder, diagnosed as adjustment disorder with depressed mood.

Further, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders and adjustment disorder with depressed mood are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder.  Essentially, the Veteran has maintained that his currently diagnosed psychiatric disorders are related to service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that service connection for an acquired psychiatric disorder, to include a personality disorder and adjustment disorder is not warranted.  The evidence demonstrates that the Veteran was diagnosed with emotionally unstable personalty in service.  See May 1972 service treatment record.  However, a May 1972 report of medical examination, conducted at service separation, did not reveal any psychiatric disorders and it was noted that his present state of health was "excellent."  The accompanying May 1972 report of medical history, completed by the Veteran at service separation, showed that the Veteran specifically checked "no" as to having depression or excessive worry or nervous trouble.

After service separation, the evidence shows that the Veteran was diagnosed with adjustment disorder with depressed mood and alcohol and cocaine dependence in partial remission.  See September 2013 VA examination report and August 2014 Pre-Treatment Assessment report from S.R. 

Post-service VA treatment records also reveal a diagnosis of a mood disorder, not otherwise specified.  They further show that the Veteran has been diagnosed with alcohol dependence and cocaine dependence, both in full sustained remission.  These VA treatment records, however, do not provide a probative opinion as to the etiology of the Veteran's psychiatric disorders.  For example, in a June 2012 VA treatment record, the Veteran was diagnosed with mood disorder, not otherwise specified.  The VA psychiatrist performed a mental status examination and interviewed the Veteran.  It was then noted that it was "difficult to say for certain" whether the Veteran's mental health issues were related service.  The VA psychiatrist stated that it was "possible" that the Veteran's military experiences caused or at least contributed to some of his mental health issues.  

The Board finds the June 2012 VA medical opinion regarding a "possible" relationship between the Veteran's mental health disorders and service to be speculative and inconclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  As such, the June 2012 VA medical opinion is afforded little probative weight.

On VA examination in January 2011, the Veteran was noted to have a history of bipolar disease and a personality disorder, not otherwise specified.  The examiner ultimately determined, however, that a current diagnosis of a mental health condition not otherwise specified was not appropriate and thus not caused or related to the Veteran's service.

Pursuant to the Board's August 2013 remand, the Veteran was afforded a VA examination in September 2013.  After an interview with the Veteran and a review of the evidence of record, the September 2013 VA examiner diagnosed the Veteran with personality disorder, adjustment disorder with depressed mood, and alcohol and cocaine dependence in partial remission.  The examiner then opined that it was less likely than not that the Veteran had any disability that had its onset in service or was otherwise related to service.  The examiner stated that there was evidence that the Veteran "had personality problems prior to military service caused by a violent father."  Although the examiner stated that his "pre-existing personality problems" made it difficult for him to deal with marital and occupational stress during military service, the Veteran was thoroughly evaluated during service and found to have no mental health problems other than a personality disorder.  The examiner further explained that the Veteran developed alcohol dependence, cocaine dependence, and an adjustment disorder with depressed mood "many years after military service."  The examiner found no evidence that military service caused either alcohol or cocaine dependence.  Likewise, the examiner found no evidence that service caused the adjustment disorder with depressed mood.  According to the VA examiner, the Veteran's adjustment disorder began in the 1990s and was first caused by physical difficulties that caused him not to be able to work regularly.  His adjustment problem worsened in recent years when he was diagnosed with cancer.  The examiner stated that he found no evidence of military service having caused or aggravated his personality disorder.  If anything, the examiner noted that the Veteran's personality disorder had improved in recent years as was often the case as people get older and mature.

The Veteran submitted an August 2014 Pre-Treatment Assessment from S.R.  Although S.R. noted diagnoses of adjustment disorder with depressed mood, unspecified bipolar disorder, and alcohol and cocaine dependence, an opinion as to the etiology of these disorders was not provided.  As such, the August 2014 Pre-Treatment Assessment report is of little probative value in regard to the etiology of the Veteran's psychiatric disorders.

Regarding the Veteran's personality disorder, the Board notes that personality disorders are by definition preexisting disorders, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. 
§ 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127 (2014)) in the absence of superimposed disease or injury during service.  VAOPGCPREC 82-90.  

In this case, there is evidence that the Veteran may have had a pre-existing personality disorder.  Further, the Veteran was diagnosed with emotionally unstable personality in service.  However, the evidence does not demonstrate that the Veteran's personality disorder was subject to a superimposed disease or injury during service.  The September 2013 VA examiner stated that, although the Veteran's "pre-existing personality problems" made it difficult for him to deal with marital and occupational stress during military service, the Veteran was thoroughly evaluated during service and found to have no mental health problems other than a personality disorder.  The examiner further explained that there was no evidence of military service having caused or aggravated his personality disorder.  If anything, the examiner noted that the Veteran's personality disorder had improved in recent years.  

The Board finds that September 2013 VA medical opinion to be highly probative.  The September 2013 VA examiner reviewed the pertinent evidence of record, interviewed the Veteran, considered the Veteran's reported in-service symptoms and diagnosis, and provides a complete rationale for the opinions stated.  For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the personality disorder was subject to superimposed disease or injury during service.  Accordingly, service connection for a personality disorder is not warranted.  

Regarding the Veteran's diagnosed adjustment disorder with depressed mood, the Board finds that the evidence weighs against a finding that it was incurred in or otherwise related to service.  The September 2013 VA examiner opined that it was less likely than not that the Veteran had any disability that had its onset in service or was otherwise related to service.  The examiner explained that the Veteran developed alcohol dependence, cocaine dependence, and an adjustment disorder with depressed mood "many years after military service."  The examiner found no evidence that military service caused either alcohol or cocaine dependence.  Likewise, the examiner found no evidence that military service caused the adjustment disorder with depressed mood.  According to the VA examiner, the Veteran's adjustment disorder began in the 1990s and was first caused by physical difficulties that caused him not to be able to work regularly.  His adjustment problem worsened in recent years when he was diagnosed with cancer.  

The remaining evidence of record, to include VA treatment records and the report from S.R., do not provide probative evidence demonstrating a relationship between the Veteran's adjustment disorder and service.  

The Board has also considered the Veteran's lay statements, to include his testimony form the May 2012 Board hearing, asserting that a relationship exists between his psychiatric disorders and service.  The Board finds, however, that as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Adjustment disorder is a medically complex psychiatric disorder because of its multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In regard to the Veteran's alcohol and cocaine dependence, the Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this case, the evidence of record does not suggest that an alcohol or drug abuse disability is secondary to, or a symptom of, a service-connected disability.

As the weight of the evidence is against finding that a current psychiatric disability is related to service, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include personality disorder and adjustment disorder with depressed mood, have not been met.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder, to include a personality disorder and adjustment disorder with depressed mood, must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include a personality disorder and adjustment disorder with depressed mood, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


